DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 4/27/2022 has been received and entered. Application No. 16/350,071 Claims 1-15 are now pending. Claims 1, 2 & 10 have been amended.  

Response to Amendment
Applicants Amendment did not overcome the previous, 35 USC 103 rejection.
Applicant's arguments with respect to claims 1 have been considered and are not persuasive.
This office action is made final.

Claim Rejections
Claim 12 is listed as currently amended yet no amendments have been made. Corrections are necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1  recites “if the interaction input is provided in a region of virtual interactive display.” Wherein it is unclear what occurs when the if statement is not fulfilled. 

Claim 10 recites “real operating system ”. It is unclear what a real software is and what it represents. The specification does not seem to provide further teaching regarding a real software. Applicant stated on page 1 of the remarks, that the meaning of “real software” can be envisioned through meaning of the software in the real world and that various parts of the disclosure such as ¶94, ¶95 and ¶96 mention the real software. Examiner is bound by what is in the specification and is not permitted to envision and hence Examiner reviewed the specification and the cited paragraphs are not in the specification. 

Claims 2-9 & 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (U.S. Pub 2015/0082181) hereinafter Ames, in view of Jovanovic (U.S. Pub 2015/0332511) hereinafter Jovan.

As per Claim 1, Ames teaches A method for realistically interacting with a 3D model of an object in 3D computer graphics environment, wherein the displayed 3D model is capable of performing user controlled interaction and having at least one virtual interactive display is adapted to display a graphical user interface similar an to interactive display of the object, the method comprising: receiving an input for interaction on 3D model if the interaction input is provided in a region of virtual interactive display, then the interaction input is applied to the graphical user interface of this virtual interactive display only, (Fig. 3A-3B, Fig. 8a ¶22, ¶35, 45 wherein enabling three-dimensional (3D) display and interaction with interfaces (such as a webpage, a content page, an application, etc.) when the device is operating in a 3D view mode wherein the user can make a motion or gesture in the field of view of the device that can cause the device to alter an appearance of the displayed interface elements wherein interface elements can appear to be positioned and/or displayed in 3D space such that that certain interface elements (e.g., text, images, etc.) become larger in 3D depth and/or appear closer to a surface of a display screen of the computing device, while other interface elements (e.g., advertisements) "fall back" or appear smaller in 3D depth. As the user tilts, rotates, or otherwise changes the orientation of the device, or performs a gesture (e.g., waves at the device) or touch input, the interface elements can move back and forth or otherwise change shape or appearance wherein a display screen 802 of a computing device 800 can display at least one interface object 808 on an interface 801. In this example, the interface object is an image of an elephant)
processing the interaction input and producing Corresponding change in multimedia on virtual interactive display, or performing user controlled interaction in 3d model or its part/s or change in multimedia on virtual interactive display, or combination thereof, (¶35 wherien the device can adjust the appearance of shadows associated with the relevant interface elements to make those elements appear to be higher in the interface, as well as to give a 3D appearance as each shadow can move in position relative to an associated element as the point of view changes. Further, the interface can render sidewalls or other elements that appear to provide a depth of the interface element from the point of view of the user, and the extent and shape of these elements can adjust with changes in point of view, as well as an orientation of the device. Various other behaviors can be used as well to mimic 3D behavior as well as an appearance of stacked interface elements)
wherein user controlled interaction comprises interacting with at least the 3D model as a whole or its part/s other than the virtual interactive display, to perform any change in the 3D model as a whole or its part/s, or a view of the 3D model representing output of the interaction. (Fig. 4A, Fig. 4B, ¶38 wherein as a user of the computing device tilts, rotates, translates, flicks, or otherwise changes a relative orientation of the device, the display of the content can be adjusted to provide a view of a different one of the walls. For example, when the user rotates the device counterclockwise 432 around an axis 430 of the device, the rotation of the device can cause the content displayed to shift accordingly)
Ames previously taught the 3d model, interaction with the virtual interactive display. However, Ames does not explicitly teach and disabling of further receiving of interaction input on the 3d model or its part/s while this interaction with the virtual interactive display is being carried out, whereas the virtual interactive display is in any orientation or perspective in synchronization with the 3d model;
Jovan teaches having at least one virtual interactive display is adapted to display a graphical user interface similar an to interactive display of the object, (Fig. 4A-F, ¶36, ¶57 wherein FIGS. 4A, 4B, 4C, 4D, 4E, and 4F are representative examples of moving a 3D object and projecting a projection of the 3D object in the modeled 2D environment including an interactive catalog wherien the moving module 216 may be configured to receive an object spinning request for rotational movement of the 3D object imported on to the 2D environment. The spinning request thus received is passed on to the spinning module 218, which allows spinning or any such rotational movement of the 3D object in the 2D environment. For example, the 3D object inserted onto the 2D environment might be a chair or triangular table, and the user may prefer to precisely orient the chair seat in a particular direction or in case of the triangular table, the user may prefer the three corners of the table oriented in a certain preferred directions )
and disabling of further receiving of interaction input on the 3d model or its part/s other than the virtual interactive display, while this interaction with the virtual interactive display is being carried out, whereas the virtual interactive display is in any orientation or perspective in synchronization with the 3d model; (Fig. 7A, ¶84, ¶85 wherein The "Live Mode" button allows the user 120 to switch between edit mode (where objects may be moved, edited and so forth) and a "live" mode where the end result is displayed wherein The third virtual button 656, which is labeled "Add Products," may be selected by the user 120 to add 3D objects)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of interactive catalog for 3d objects of Jovan with the teaching of three-dimensional object display of Ames because Jovan teaches providing an interactive catalog associated with the 3D model of the object while positioning the 3D model of the object onto the 2D environment wherein walls may be selectively positioned within the image. Further, in some examples, a 3D object may then be positioned within the 2D image with perspective and scale overlay, combined image 262 wherien the improvements herein is that the 3D object may be realistically positioned within the resulting image 264 based on the perspective and scale overlay information. Further, the 3D object may be positioned within resulting image 264 such that the 3D object may be perceived in three dimensions within the 2D environment. (Abstract, ¶44)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches comprising: receiving another interaction input to interaction with 3D model or its other part/s, other than the virtual interactive display; processing the another interaction input; (Fig. 4C, ¶64 wherein the user may use the finger icon 350 or other suitable indicator to select the display 324 and display a menu bar 360. The menu bar 360 may include several options displayed by virtual icon buttons. For example, a virtual icon button 362 may be selected by the user to "UNDO" an action performed, such as selection of a 3D object from the interactive catalog 380. Another virtual icon button 364 may be selected by the user to move the selected 3D object, the display 324; as taught by Jovan)
 displaying corresponding user controlled interaction onto the 3D model or its part/s, or -multimedia change on the graphical user interface being displayed onto the virtual interactive display along with the user controlled interaction onto the 3D model or its parts. (Fig. 4C, ¶64, ¶65 wherein Another virtual icon button 364 may be selected by the user to move the selected 3D object, the display 324 or A further virtual icon button 366 may be selected by the user to "SPIN" or rotate the selected 3D object along an axis passing through the selected 3D object; as taught by Jovan)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the user controlled interaction of the 3D model or 3D model part/s comprises at least one of extrusive interaction for interacting with exterior region or parts of the 3D model, intrusive interactions for interacting with internal parts or interior region of the 3D model, a time bound change based interaction, or a real environment mapping based interaction, or combination thereof, wherein the time bound changes refers to representation of changes in the 3D model demonstrating change in physical property of object in a span of time on using or operating of the object, and real environment mapping refers to capturing a real time environment, mapping and simulating the real time environment to create a simulated environment for interacting with the 3D model. (¶35 wherien the device can adjust the appearance of shadows associated with the relevant interface elements to make those elements appear to be higher in the interface, as well as to give a 3D appearance as each shadow can move in position relative to an associated element as the point of view changes. Further, the interface can render sidewalls or other elements that appear to provide a depth of the interface element from the point of view of the user, and the extent and shape of these elements can adjust with changes in point of view, as well as an orientation of the device. Various other behaviors can be used as well to mimic 3D behavior as well as an appearance of stacked interface elements; as taught by Ames)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the 3D model comprises a lighting part, and the interaction input on the 3D model results in the user controlled interaction for showing lighting effect onto the lighting part of the 3D model. (¶55 wherein the visualizing module 210 may further help the user 120 to alter view settings such as brightness or contrast of the imported 2D environment. (Altering the brightness or contrast of the 2D environment may allow the user to visualize the positioning of the 3D object in the 2D environment under more light or less light situations wherein the user may be able to visualize and appreciate how the 3D object superimposed on the 2D environment may look during day time versus night time conditions, or conditions of bright lighting or dim lighting where a lamp or light fixture is being used; as taught by Jovan)

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the lighting effect is produced by the change in texture of lighting surface whereas the changed texture is a video. (Fig. 1B, Fig. 7, ¶42,¶55, ¶85 wherein the visualizing module 210 may further help the user 120 to alter view settings such as brightness or contrast of the imported 2D environment wherein a 2D environment may be provided including a 2D image 260. The 2D image 260 may be a photograph, line drawing or video; as taught by Jovan)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the lighting effect is produced by changing the brightness or other environmental parameters to show the effect. (¶55 wherein the visualizing module 210 may further help the user 120 to alter view settings such as brightness or contrast of the imported 2D environment; as taught by Jovan)

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the 3D model comprises a camera related feature, and to receive the interaction input on the 3D model, and to display a real environment mapping interaction by capturing a real time environment using a video or image capturing feature of a user device on which the 3D model of the object is being displayed. (¶40 wherein the device can further include at least one camera 550 configured to capture one or more images in the camera's field of view 542, such as an image of the user. The image of the user can be processed using one or more facial and/or gaze tracking algorithms to determine a viewing or gaze direction of the user with respect to the device. The gaze direction can be used to determine an area, interface object, or other portion of the display screen of the computing device the user may be viewing. Accordingly, the rendering of the interface elements can change as the relative gaze direction of the user changes with respect to the device; as taught by Ames)

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein receiving the interaction input while the virtual interactive display is in any plane or orientation in synchronization with the 3D model. (¶33, ¶35 wherein the rendering of the interface elements can change as the orientation of the device is changed. This can include tilting, rotating, or otherwise changing a position of the device; as taught by Ames)

As per Claim 10, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the multimedia displayed on virtual interactive display shows graphics which have different Graphical User Interface or data in different layers, or containers, or real operating system, or software. (Fig. 3A, Fig. 3B, ¶30, ¶35 wherein computing device 300 can be rendered to have at least two (and in many situations more) different "levels" or z-depths, where the upper level of some interface elements is rendered to appear near the outer surface of the display screen and the upper level of other interface elements can be rendered to appear at a lower level to the interface wherein upon detecting a change in orientation of the computing device 300, the interface 301 is rendered such that the interface elements are divided into a stack-like arrangement, where the interface elements appear to be stacked or otherwise arranged on top of each other; as taught by Ames)


As per Claim 11, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the interactive virtual display shows and allows interaction to a browser running on the display which is connected through a network via network interface of an user device on which the 3D model is being displayed. (Fig. 3A-3B, Fig. 12A-12B, ¶22, ¶35, ¶53 wherein enabling three-dimensional (3D) display and interaction with interfaces (such as a webpage, a content page, an application, etc.) when the device is operating in a 3D view mode wherein the user can make a motion or gesture in the field of view of the device that can cause the device to alter an appearance of the displayed interface elements wherein the speed of appearance or the duration of time at which the second set of content takes to load and render the second page can be based on network (e.g., data connection speed) speed; as taught by Ames)

As per Claim 12, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the interactive virtual display shows and enables interaction to GUI of software running on the display. (Fig. 3, ¶30, ¶65 wherein upon detecting an activation of the 3D view mode, the interface 301 displayed on a display screen 302 of a computing device 300 can be rendered to have at least two different "levels" or z-depths, where the upper level of some interface elements is rendered to appear near the outer surface of the display screen and the upper level of other interface elements can be rendered to appear at a lower level to the interface  wherien the device can adjust the appearance of shadows associated with the relevant interface elements to make those elements appear to be higher in the interface, as well as to give a 3D appearance as each shadow can move in position relative to an associated element as the point of view changes; as taught by Ames)

As per Claim 13, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the interactive virtual display shows and enables interaction to a representation of real software or Operating System or Control panel as a layered 2D graphics interactive video, or it loads different layer in run time. (Fig. 1B, Fig. 7, ¶42, ¶85 wherein a 2D environment may be provided including a 2D image 260. The 2D image 260 may be a photograph, line drawing or video wherein The third virtual button 656, which is labeled "Add Products," may be selected by the user 120 to add 3D objects; as taught by Jovan)

As per Claim 14, the rejection of claim 1 is hereby incorporated by reference; Ames as modified further teaches wherein the interaction on the interactive virtual display shows 2D graphics or Software or real Operating System which is running on server and connected to user device via network whereas after getting user input the software process on server and transfer the current gui to the virtual interactive surface. (Fig. 1A, Fig. 1B, ¶34, ¶37, ¶42 visualization of 3D models of objects in a 2D environment wherein the 2D image 260 may be saved or imported from a storage device on a remote server wherein The engine 200 for visualization of 3D objects in 2D environment may comprise of local device-based, network-based, or web-based service available on any of the user devices 130. The user may further interact with the web applications 204. The web applications may include social networking services wherein the user may be connected to various social networking services and/or microblogs, such as Facebook.TM., Twitter', and other such networking services. Connection to social networking services and/or microblogs may allow user to interact with his contacts to share and obtain opinion and feedback on image obtained after placing 3D objects in 2D environment. Further, the user may also request help from designing services to arrange 3D objects within a given 2D environment; as taught by Jovan)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames in view of Jovan, as applied to claim 1 above, and further in view of Mullins et al. (U.S. Pub 2016/0057511) hereinafter Mullins.

As per Claim 9, the rejection of claim 1 is hereby incorporated by reference; Ames as modified previously taught 3D model and interaction input. However, Ames as modified does not explicitly teach wherein the 3D model behave as a virtual machine running an operating system or software, and receiving the interaction input to interact with the operating system or the software.
Mullins teaches wherein the 3D model behave as a virtual machine running an operating system or software, and receiving the interaction input to interact with the operating system or the software. (Fig. 3, ¶35, ¶54 wherein features of the 3D virtual machine may include selectable icons on the 3D virtual model of the machine that the user interacts with)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of remote sensor access and queuing of Mullins with the teaching of three-dimensional object display of Ames as modified because Mullins teaches remotely accessing sensor data from wearable devices wherein augmented reality (AR) applications allow a user to experience information, such as in the form of a three-dimensional (3D) virtual object overlaid on an image of a physical object captured by a camera of a wearable device (¶17, ¶18)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames in view of Jovan, as applied to claim 1 above, and further in view of LEE et al. (U.S. Pub 2018/0364881) hereinafter Lee.
As per Claim 15, the rejection of claim 1 is hereby incorporated by reference; Ames as modified previously taught the 3D model , interactive display, interaction input. However, Ames as modified does not explicitly teach wherein the 3D model comprises two or more virtual interactive display, and the interaction input on one of the virtual interactive display results in corresponding multimedia change onto the graphical user interface of other virtual interactive displays.
Lee teaches wherein the 3D model comprises two or more virtual interactive display, and the interaction input on one of the virtual interactive display results in corresponding multimedia change onto the graphical user interface of other virtual interactive displays. (Fig. 7F, ¶101, ¶193 wherien A 3D processor (not shown) may further be provided at the rear end of the formatter 360, for processing a signal to exert 3D effects wherein Upon selection of the play icon 732, the controller 170 of the image display apparatus 100 may request a play request to the mobile terminal 600, receive an image played in the mobile terminal 600, and control play and display of a zoomed-in image of the played image)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of image display apparatus of Lee with the teaching of three-dimensional object display of Ames as modified because Lee teaches provide an image display apparatus for simply zooming in on a partial area during mirroring between a mobile terminal and the image display apparatus can be accomplished by the provision of an image display apparatus including a display, an interface to exchange data with a mobile terminal, and a controller to, when mirroring with the mobile terminal is performed, control to display a mirrored image corresponding to an image displayed on a display of the mobile terminal, and when a zoom-in display input for a first area being a part of the mirrored image is received in state that the mirrored image is displayed, control to display a zoomed-in image of the first area of the mirrored image on the display (¶6, ¶8)

Response to Arguments
Applicant's arguments filed on 4/27/2022 have been fully considered but they are not persuasive. Applicant made the following arguments:
Applicant argues on page 3, lines 15-22, of the Remarks with respect to amended claim 1 that “Current patent application discloses a very different invention than Ames and Jovanovic. Ames shows the 3D User Interface for any physical computing device. The display environment is 3D in a physical device while in the current application the device itself is inside the 3D environment. For example, in case of Ames, the mobile phone shown in Fig 3, Fig 4 is a real mobile phone while the display is showing a 3D User Interface. While in current patent application, in Fig 12, the mobile phone is a 3D object itself which is being rendered in a 3D graphics environment. This 3D mobile phone is made up of 3D mesh, texture and other data while in Ames, its a real physical mobile phone.”  Applicant further argues on page 7 , lines 1-3, of the Remarks that “Whereas Jovanovic has nothing to do with our invention. It shows kind of a systems and methods for virtual visualization of a three-dimensional (3D) model of an object in a two- dimensional (2D) environment.” Applicant further argues on page 8, lines 10-11, of the Remarks that “Hence, both Ames, and Jovan do not disclose all the elements of the amended claim 1, either alone or combination.”.
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to Ames Fig. 3A-3B, Fig. 8a ¶22, ¶35, 45 for the teaching of enabling three-dimensional (3D) display and interaction with interfaces when the device is operating in a 3D view mode wherein interface elements can appear to be positioned and/or displayed in 3D space wherein a display screen 802 of a computing device 800 can display at least one interface object 808 on an interface 801. In this example, the interface object is an image of an elephant. Using the broadest reasonable interpretation and based on the broad claim language that recites “and having at least one virtual interactive display adapted to display a graphical user interface similar to an interactive display of the object,” one can argue that displaying an image of an elephant in a 3D mode teaches an interactive display of a object.
Additionally, Examiner points to Jovan Fig. 4A-F, ¶36, ¶57 for the teaching of  representative examples of moving a 3D object and projecting a projection of the 3D object in the modeled 2D environment including an interactive catalog wherien the moving module 216 may be configured to receive an object spinning request for rotational movement of the 3D object imported on to the 2D environment. The spinning request thus received is passed on to the spinning module 218, which allows spinning or any such rotational movement of the 3D object in the 2D environment. For example, the 3D object inserted onto the 2D environment might be a chair or triangular table, and the user may prefer to precisely orient the chair seat in a particular direction or in case of the triangular table, the user may prefer the three corners of the table oriented in a certain preferred directions. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that a display of a chair or a table in a user interface wherein the user can interact with the object and spin it, does teach having at least one virtual interactive display is adapted to display a graphical user interface similar an to interactive display of the object.
Therefore, the combination of Ames and Jovan does teach the argued limitations wherein the broad limitations are taught both by Ames and Jovan.
Applicant further argues on page 8, lines 11-12, of the Remarks that “In furtherance, Ames and Jovan do not suggest, teaches, or motivates, either alone or combination towards the amended claim 1 or all the features of amended claim 1.”
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jovan teaches providing an interactive catalog associated with the 3D model of the object while positioning the 3D model of the object onto the 2D environment wherein walls may be selectively positioned within the image. Further, in some examples, a 3D object may then be positioned within the 2D image with perspective and scale overlay, combined image 262 wherien the improvements herein is that the 3D object may be realistically positioned within the resulting image 264 based on the perspective and scale overlay information. Further, the 3D object may be positioned within resulting image 264 such that the 3D object may be perceived in three dimensions within the 2D environment. The improvement in the art of realistically positioning a 3D image of an object provides a motivation to combine Ames and Jovan.
Applicant further argues on pages 8-9, lines 15-27 & 1-5, of the Remarks with respect to claim 9 that “As far as Mullins is concerned, it relates to an application which generates instructions to a wearable device to remotely activate a sensor in the wearable device and to receive sensor data from the sensor. Same is clearly mentioned in para [0072], “F/G, 9 is a flowchart illustrating an example method for remotely accessing sensor data from wearable devices. At operation 902, a server receives data from wearable devices. In one example embodiment, operation 302 may be implemented using, for example, wearable device receiver 304 of server 118. At operation 904, the server generates a 3D model using the sensor data from the wearable devices. in one example embodiment, operation 904 may be implemented using, for example, remote access application 306 or content module 388 of server 18. At operation 906, the server communicates the 3D model and sensor data to a client.” This is nowhere related to the current patent application. Current patent application clearly mentions that 3d model can be interacted in 2d display or through wearable or through other means but the 2d virtual surface of 3d virtual model is not interactive to these examples but the whole 3d model is interactive. Current patent application have shown method to provide click to the 2d virtual surface which need to shift the control from 3d model to different layer which is not shown here.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner relies on Ames in view of Javon to teach 3d models. The remaining argument recites language that is not stated in claim 9, which Mullins is relied upon to reject its limitations. Applicants argument recites language different from the language of Claim 9.
Examiner previously pointed to Mullins Fig. 3, ¶35, ¶54 for the teaching of features of the 3D virtual machine may include selectable icons on the 3D virtual model of the machine that the user interacts with. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Mullins teaches wherein the 3D model behave as a virtual machine running an operating system or software, and receiving the interaction input to interact with the operating system or the software.
Applicant argues on page 9, lines 12-19, of the Remarks with respect to claim 15 that “Aliso, FIG. 1 of Lee illustrates regarding an image 710 including an image area 712 displayed on the mobile terminal 600, and mirroring is performed between the mobile terminal 600 and the image display apparatus 100, and a mirrored image 720 is displayed in a first area Arl of the image display apparatus 100. This is showing in a physical mobile display. We want to clear here that the current application is talking about 3d virtual mobile and 2d virtual display of this virtual 3d mobile which is interactive but not the 2d physical display of real motile. Hence Lee also do not have any relevance to the current application.
Examiner respectfully disagrees, Examiner previously pointed to Lee Fig. 7F, ¶101, ¶193 for teaching wherien A 3D processor may further be provided at the rear end of the formatter 360, for processing a signal to exert 3D effects wherein Upon selection of the play icon 732, the controller 170 of the image display apparatus 100 may request a play request to the mobile terminal 600, receive an image played in the mobile terminal 600, and control play and display of a zoomed-in image of the played image. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Lee teaches 3D model comprises two or more virtual interactive display, and the interaction input on one of the virtual interactive display results in corresponding multimedia change onto the graphical user interface of other virtual interactive displays wherein the play request on display apparatus 100 would display on terminal 600 and provide a zoomed image. Therefore, Lee teaches the argued limitation above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179